
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.16


KEY EMPLOYEE AGREEMENT


        This KEY EMPLOYEE AGREEMENT (the "Agreement") is made and entered into
as of the 1st day of January, 2002, by and between ValueClick, Inc. a Delaware
corporation (the "Company" or "ValueClick") and Peter Wolfert ("Executive").

        WHEREAS, the Company is a global Internet advertising network enabling
advertisers to take advantage of the Internet to sell their products and
increase brand awareness;

        WHEREAS, Executive possesses unique technical and operational skills
which are valuable to the business and financial prospects of the Company;

        WHEREAS, in light of the foregoing, the Company desires to employ
Executive as Chief Technical Officer and Executive desires to accept such
employment;

        NOW THEREFORE, in consideration of the mutual promises contained herein,
Company and Executive agree as follows:

I.    Description of Employment Position and Responsibilities.    You will serve
in the position of Chief Technical Officer. By executing this offer letter, you
agree to assume and discharge such duties and responsibilities as are
commensurate with this position and such other duties and responsibilities that
are assigned to you from time to time by the Company's Chief Executive Officer.
During the term of your employment, you shall devote your full time, skill and
attention to your duties and responsibilities and shall perform them faithfully,
diligently and competently. In addition, you shall comply with and be bound by
the operating policies, procedures and practices of the Company in effect from
time to time during your employment. To the fullest extent permitted by Delaware
law, Company shall indemnify and defend Executive from all costs, expenses and
losses whether direct or indirect, including consequential damages and
attorney's fees, incurred or sustained by Executive in consequence of the lawful
discharge of his duties on Company's behalf.

II.    Employment Considerations.

        2.1    At-Will Employment. You acknowledge that your employment with the
Company is for an unspecified duration that constitutes at-will employment, and
that either you or the Company can terminate this relationship at any time, with
or without Cause (as defined below) and without notice.

III.    Compensation.

        3.1    Base Salary. In consideration of your services, to be effective
on January 1, 2002, you will be paid an annual base salary of $300,000 (Three
Hundred Thousand Dollars and no Cents), payable no less frequently than on a
monthly basis in accordance with the Company's standard payroll practices
("Standard Payment Schedule"). Your base salary, in conjunction with your
performance evaluation, is normally reviewed annually by the Company's Chief
Executive Officer.

        3.2    Incentive Compensation. In addition to your base salary, you will
be entitled to participate in an incentive compensation plan with the
opportunity to receive a yearly bonus of $100,000 (One Hundred Thousand Dollars
and no Cents) upon the achievement of certain milestones as set out in
Exhibit A.

IV.    Additional Benefits.

        4.1    Health Insurance/Vacation/Benefit Plans. You will be entitled to
receive the standard employee benefits made available by the Company to its
employees to the full extent of your eligibility therefor. You shall be entitled
to three (3) weeks of paid vacation per year, the terms and conditions of your
vacation benefits shall be in accordance with the Company's vacation policy in
effect at that time. During your employment, you shall be permitted, to the
extent eligible, to participate in any group medical, dental, life insurance and
disability insurance plans, or similar benefit plan of the Company that is
available to employees generally. Participation in any such plan shall be
consistent with your rate

--------------------------------------------------------------------------------


of compensation to the extent that compensation is a determinative factor with
respect to coverage under any such plan.

        4.2    Reimbursement of Expenses. The Company shall reimburse you for
all reasonable expenses actually incurred or paid by you in the performance of
your services on behalf of the Company, upon prior authorization and approval in
accordance with the Company's expense reimbursement policy as from time to time
in effect.

        4.3    Stock Options. Pursuant to Board approval, and under the terms
and conditions of the Company's Stock Option Plan and Stock Option Agreement,
including the stock vesting provisions contained therein, you will be granted an
option to purchase shares of common stock of the Company as set forth in a Stock
Option Agreement, which will be sent to you separately. In addition to the
options set out in your Stock Option Agreement, you may be granted an option to
purchase additional shares of common stock from time to time in the Company's
discretion (the options in your Stock Option Agreement and any and all options
you may be granted in the future are collectively referred to herein as the
"Options").

V.    Termination; Change of Control Benefits.

        5.1    Voluntary Termination; Cause. At any time, if your employment is
terminated by the Company with Cause, or if you resign your employment
voluntarily, no compensation or other payments will be paid or provided to you
for periods following the date when such a termination of employment is
effective, provided that any rights you may have under the benefit plans of the
Company shall be determined under the provisions of those plans. If your
employment terminates as a result of your death or disability, no compensation
or payments will be made to you other than those to which you may otherwise be
entitled under the benefit plans of the Company.

        5.2    Change of Control Compensation. In the event there should occur a
Change of Control (as defined below), and (i) your employment by the Company
terminates for any reason other than for Cause or on account of your permanent
disability or death or (ii) there occurs a Constructive Termination, the Company
will pay to you as severance, in one lump sum amount (unless you indicate in
writing to the Company prior to the Company's payment of your election to be
paid in installments over a specified period) an amount equal to six (6) months
of your annual base salary in effect immediately prior to the time of such
termination. Such amount will be paid by the Company as soon as administratively
possible following such termination, but in all events not later than fifteen
(15) days following the effective date of such termination. Such amounts paid
will be reduced by all applicable withholding taxes and other deductions
required by law and any additional amounts authorized by you to be withheld.

        5.3    Other Change of Control Benefits. In addition to any amounts
payable under Section 5.2 above, upon the occurrence of a Change of Control and
(i) your employment by the Company terminates for any reason other than for
Cause or on account of your permanent disability or death or (ii) there occurs a
Constructive Termination, the vesting of one hundred percent (100%) of the
Options shall be immediately exercisable.

        5.5    Change in Control Definitions. For purposes of this Agreement:

(a)A "Change in Control" will be deemed to occur upon consummation of any one of
the following:

(i)a sale, lease or other disposition of all or any material portion of the
assets of the Company;

(ii)a merger, consolidation or other reorganization in which the Company is not
the surviving corporation and the stockholders of the Company immediately prior
to the merger, consolidation or other reorganization fail to possess direct or
indirect ownership of more than fifty percent (50%) of the voting power of the
securities of the surviving corporation (or if the surviving corporation is a
controlled affiliate of another Person, then the required beneficial ownership
will be determined with respect to the securities of that

--------------------------------------------------------------------------------

Person which controls the surviving corporation and is not itself a controlled
affiliate of any other Person) immediately following such transaction;

(iii)a merger, consolidation or other reorganization in which the Company is the
surviving corporation and the stockholders of the Company immediately prior to
such merger, consolidation or other reorganization fail to possess direct or
indirect beneficial ownership of more than fifty percent (50%) of the securities
of the Company (or if the Company is a controlled affiliate of another Person,
then the required beneficial ownership will be determined with respect to the
securities of that Person which controls the Company and is not itself a
controlled affiliate of any other Person) immediately following such
transaction;

        For purposes of Sections 5.5(a)(ii) and 5.5(a)(iii) above, any Person
who acquired securities of the Company prior to the occurrence of the specified
transaction in contemplation of such transaction and who immediately after such
transaction possesses direct or indirect beneficial ownership of at least ten
percent (14.5%) of the securities of the Company or the surviving corporation,
as appropriate (or if the Company or the surviving corporation is a controlled
affiliate, then of the appropriate Person as determined above), will not be
included in the group of stockholders of the Company immediately prior to such
transaction.

(b)A "Constructive Termination" means any of the following occurring after a
Change in Control:

(i)a reduction, without your written consent, in your then current annual base
salary;

(ii)a relocation of your principal place of employment outside the contiguous 48
states of the United States of America.



(c)"Cause" means (i) a final conviction of a felony or a crime involving moral
turpitude causing material harm to the standing and reputation of the Company;
(ii) refusal to comply with reasonable directives of the Company's Board of
Directors; (iii) negligence or reckless or willful misconduct in the performance
of Executive's duties; (iv) failure to perform, or continuing neglect in the
performance of Executive's duties; (v) misconduct which has materially adverse
effect upon the Company's business or reputation; (vi) violation of the Company
policies, including, without limitation, the Company's policies on equal
employment opportunity and prohibition of unlawful harassment.

(d)"Person" means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other legal entity
including any governmental entity.

VI.    Assumption.    Prior to or upon consummation of the Change in Control,
the Company shall obtain the assumption of this offer letter by the surviving
corporation of any merger, consolidation or other reorganization (if such
surviving corporation is not the Company) and the ultimate parent of the Person
engaging in the transaction or transactions constituting a Change in Control.

VII.    Intellectual Property Rights/Confidential Information.    You agree that
the Company is the owner of valuable trade secrets, client, vendor, customer and
contractor lists and other confidential and proprietary information. As such,
you agree that your employment is contingent upon your execution of, and
delivery to, the Company of a Confidential Information and Invention Assignment
Agreement in the standard form utilized by the Company.

VIII.    Non-Competition/Conflicting Employment.    You agree that, during the
term of your employment with the Company, you will not engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which the Company and/or its customers are now involved or
become involved during the term of your employment, nor will you engage in any
other activities that conflict with your obligations to the Company.

--------------------------------------------------------------------------------


IX.    Arbitration.

        9.1    Arbitration Generally. You and the Company expressly agree that,
to the extent permitted by law and to the extent that the enforceability of this
Agreement is not thereby impaired, any and all disputes, controversies or claims
between you and the Company, including, without limitation, those arising out of
or concerning your employment by the Company or its termination or this
Agreement, and including, without limitation, claims by you against directors or
employees of the Company, whether arising under theories of liability or damages
based on contract, tort or statute, shall be determined exclusively by final and
binding arbitration before a single arbitrator in accordance with the National
Rules For the Resolution of Employment Disputes of the American Arbitration
Association, or successor rules then in effect, and that judgment upon the award
of the arbitrator may be rendered in any court of competent jurisdiction. Claims
subject to exclusive final and binding arbitration under this Agreement include,
without limitation, claims that otherwise could be tried in court to a jury in
the absence of this Agreement. Such claims include, without limitation,
statutory claims for employment discrimination based on race, color, national
origin, sex, religion, disability, age, harassment of any type, and other
statutory or constitutional claims for employment discrimination; claims for
wrongful termination including employment termination in violation of public
policy; and claims for personal injury including, without limitation,
defamation, fraud, and infliction of emotional distress. As a material part of
this agreement to arbitrate claims, you expressly waive all rights to a jury
trial in court on all statutory or other claims including, without limitation,
those identified in this Section X.

        9.2    Location of Arbitration; Applicable Law. The arbitration shall be
held in the Los Angeles, California, and this Agreement shall be construed
according to the substantive law of the State of California as provided in
Section IX.

        9.3    AAA Arbitration. The arbitration shall be administered by the
American Arbitration Association, and the arbitrator shall be selected from a
list of arbitrators provided by the American Arbitration Association following a
request by the party seeking arbitration for a list of five retired or former
jurists with substantial professional experience in employment matters. The
arbitration shall be conducted under the procedures applicable to arbitrations
in the state of California. The arbitrator's authority and jurisdiction shall be
limited to determining the dispute in arbitration in conformity with law, to the
same extent as if such dispute were determined as to liability and any remedy by
a court without a jury. The arbitrator shall render an award which shall include
a written statement of opinion setting forth the arbitrator's findings of fact
and conclusions of law.

        9.4    Costs of Arbitration. The Company or its successor shall pay the
costs of arbitration including, without limitation, attorneys' fees and costs,
and fees and costs of any experts except that, if any party prevails on a
statutory claim that entitles the prevailing party to a reasonable attorneys'
fee (with or without expert fees) as part of the costs, the arbitrator may award
reasonable attorneys' fees (with or without expert fees) to the prevailing party
in accord with such statute.

        9.5    Authority of Arbitrator. Any controversy over whether a dispute
is an arbitrable dispute or as to the interpretation or enforceability of this
Section X with respect to such arbitration shall be determined by the
arbitrator.

        9.6    Ongoing Rights and Obligations. You acknowledge that the Company
and you have ongoing rights and obligations relating to intellectual property,
confidential information and non-competition with the Company, together with
fiduciary rights and obligations, which will survive the termination of your
employment. The Company and you agree that nothing in this Agreement shall waive
or otherwise preclude any otherwise available right to temporary restraining
orders or other injunctive relief for any breach or threatened breach of any of
these obligations. You understand that injunctive relief may include, but shall
not be limited to, restraining continuing breaches of such obligations. Any such
injunctive proceedings shall be without prejudice to any rights the Company or
you may have under this Agreement to obtain relief in arbitration with respect
to such matters.

--------------------------------------------------------------------------------


X.    General Provisions.

        10.1    Governing Law. This offer letter will be governed by the laws of
the State of California, applicable to agreements made and to be performed
entirely within such state.

        10.2    Entire Agreement. This offer letter sets forth the entire
agreement and understanding between the Company and you relating your employment
and supersedes all prior verbal discussion and written agreements between us.
Any subsequent change or changes in your duties, salary or other compensation
will not affect the validity or scope of this agreement. Any change to the
at-will term of this agreement must be executed in writing and signed by you and
the President of the Company.

        10.3    Successors/Assigns. This agreement will be binding upon your
heirs, executors, administrators and other legal representatives and will be for
the benefit of the Company and its respective successors and assigns.

        Please acknowledge and confirm your acceptance of this letter by signing
and returning the enclosed copy of this offer letter. If you have any questions
about this offer letter, please call me directly.

    VALUECLICK, INC.
 
 
 
 
      By:  

--------------------------------------------------------------------------------

        Scott Patrick Barlow
        Vice President and General Counsel

ACCEPTANCE:

        I accept the terms of my employment with ValueClick, Inc. as set forth
herein. I understand that this offer letter does not constitute a contract of
employment for any specified period of time, and that my employment relationship
may be terminated by either party, with or without cause and with or without
notice.

Mr. Peter Wolfert

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


KEY EMPLOYEE AGREEMENT
